Citation Nr: 1619567	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-08 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected type 2 diabetes mellitus and coronary artery disease.  


REPRESENTATION

Appellant represented by:	Margaret A. Costello, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2009, a hearing was held before a Decision Review Officer (DRO) at the RO, and in July 2012, a videoconference hearing was held before the undersigned.  Transcripts of the hearings are in the Veteran's record.  In May 2013, the case was remanded for additional development.  

During the July 2012 hearing, the Veteran's attorney was specifically asked if the Veteran was seeking service connection on a direct basis, and the Veteran's attorney responded "No."  Accordingly, as no contentions have been advanced relative to service connection for hypertension as being directly incurred or aggravated in service, to include due to Agent Orange exposure in Vietnam, the only question for consideration at this time is secondary service connection and this decision will be limited to that issue accordingly. 

The Veteran had also initiated an appeal of a denial of service connection for erectile dysfunction.  A January 2012 rating decision granted service connection for erectile dysfunction (as a symptom associated with type 2 diabetes mellitus) and granted entitlement to special monthly compensation based on loss of use of a creative organ, effective August 6, 2009.  Consequently, that matter is not before the Board.  


FINDING OF FACT

The Veteran's hypertension was not caused or chronically worsened by service-connected disability.



CONCLUSION OF LAW

Hypertension is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in September 2008 and June 2009, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the July 2012 hearing, the undersigned discussed the evidence that is needed to substantiate the claim and identified evidence that could be secured.  The Veteran was assisted at the hearing by his attorney.  He was afforded a 60-day abeyance period for submission of additional evidence; additional evidence, including a private medical opinion by Dr. J.G., was received.  Following the Board's May 2013 remand, the VA sent the Veteran a letter requesting releases for private treatment records from Drs. E.B. and J.G.; the Veteran has not provided releases for such records.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  A letter dated in December 2013 asked the Veteran to provide releases for VA to obtain his treatment records from Drs. E.B. and J.G., or to obtain and submit the records himself; he has not responded.  He was afforded VA examinations in July 2008 and October 2014.  The Board finds the examination reports, cumulatively, adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board is not bound to discuss a theory of entitlement on a direct-incurrence basis where neither the Veteran nor the record raises the theory of entitlement to service connection on a direct-incurrence basis.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  The Veteran has consistently claimed that his hypertension is due to his service-connected diabetes mellitus and/or coronary artery disease, and there is no evidence of record that the Veteran's hypertension may be related to active service or exposure to herbicides; therefore, the Board's discussion will be limited to hypertension on a secondary basis.

Service connection is warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of:  (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability for which service connection is sought was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's STRs are silent for any complaints, treatment, findings, or diagnosis related to hypertension.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.  On September 1968 service separation examination, his blood pressure was 130/80.  In an associated report of medical history, the Veteran denied high or low blood pressure.  

Private treatment records from Cardiovascular Specialists, P.C., show treatment for heart disease in September and October 1998 and note elevated blood pressures in July 1999 and July 2000.  

January and February 1999 private treatment records from W.S., M.D., note elevated blood pressures and a history of diabetes and heart disease.  

Private treatment records from Allen Park Cardiology and Oakwood Hospital and Medical Center note a history of hypertension and diabetes.  

On July 2008 VA examination, the Veteran reported that he was diagnosed with diabetes in about 1996 and had a history of high blood pressure since 1992 or 1993.  The examiner opined that the Veteran's hypertension is "not likely due to diabetes mellitus, nor aggravated by diabetes mellitus type II."  

An October 2008 statement from E.B., M.D., indicates that the Veteran has metabolic syndrome which includes obesity, diabetes mellitus, hypertension, and hyperlipidemia.  Dr. E.B. opined that "[h]ypertension and diabetes mellitus are co morbidities of metabolic syndrome."  A February 2009 opinion by Dr. E.B. indicates that "[t]hese conditions are interrelated but it is possible the hypertension is secondary to Diabetes mellitus."  

At the June 2009 DRO hearing, the Veteran testified that his hypertension onset in about 1986.  The Veteran's wife testified that he would get redness of the face, irritability, and headaches.  

In a statement received in July 2009, the Veteran endorsed occasional light-headedness, fatigue, and irritability due to his hypertension.  He asserted that he believes his doctor did not consider diabetes when he was initially diagnosed with hypertension because there was no family history of it.  

In a March 2010 statement, the Veteran's representative asserted that his hypertension is secondary to, or aggravated by his diabetes and/or coronary artery disease.   

At the July 2012 Board hearing, the Veteran's representative asserted that the Veteran was diagnosed with diabetes in September 2005, and his diabetes is associated with weight gain that is related to an increase in his blood pressure.  The Veteran's representative asserted that it is at least as likely as not that the Veteran's hypertension is secondary to his diabetes and his coronary artery disease.  The Veteran clarified that he was seeking service connection for hypertension solely on a secondary service connection theory of entitlement.

July 2012 private medical opinions by Dr. J.G. indicate that the Veteran's "hypertension is at least as likely as it is unlikely a condition caused by diabetes.  Diabetes and hypertension are interrelated and possibly hypertension is secondary to diabetes."  

On October 2014 VA examination, it was noted that the Veteran's hypertension was initially diagnosed in 1992 to 1993, and he has been on medication since.  The examiner opined that the Veteran's hypertension is less likely than not proximately due to or the result of the Veteran's diabetes and/or coronary artery disease.  The examiner explained that the Veteran has well controlled essential hypertension that started before his diabetes, and medical literature indicates that coronary artery disease is not an etiology of essential hypertension.  The examiner further opined that there is no evidence of permanent aggravation of the Veteran's well-controlled essential hypertension.  

It is not in dispute that the Veteran has hypertension, as such was diagnosed on VA examination.  The STRs, including the September 1968 service separation examination report, are silent for any complaints, treatment, findings, or diagnosis of hypertension.  The evidence shows that the Veteran's hypertension was initially diagnosed in about 1992 or 1993, many years following service.  

The competent evidence that directly addresses the matter of a nexus between the Veteran's hypertension and his service-connected diabetes and coronary artery disease is in the opinions by Dr. E.B. and Dr. J.G. (supporting the claim) and by the July 2008 and October 2014 VA examiners (against the claim).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The July 2008 VA examiner opined that the Veteran's hypertension is "not likely due to diabetes mellitus, nor aggravated by diabetes mellitus type II."  As the July 2008 VA examiner's opinion does not provide rationale to support the conclusion, it lacks probative value.  

October 2008 and February 2009 private medical opinions by Dr. E.B. indicate that "[h]ypertension and diabetes mellitus are co morbidities of metabolic syndrome," and "are interrelated but it is possible the hypertension is secondary to Diabetes mellitus" (emphasis added).  July 2012 private medical opinions by Dr. J.G. indicate that the Veteran's hypertension is at least as likely as it is unlikely a condition caused by diabetes" and the disabilities "are interrelated and possibly hypertension is secondary to diabetes."  The Board notes that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As the opinions by both Dr. E.B. and Dr. J.G. are phrased in speculative terms ("possible" and "possibly") and do not include a rationale that supports a clear conclusion, they lack probative value in the matter.  

The October 2014 VA examiner opined that the Veteran's hypertension is less likely than not proximately due to or the result of the Veteran's diabetes and/or coronary artery disease, and there is no evidence of permanent aggravation of the Veteran's well-controlled essential hypertension.  As the examiner's opinion reflects familiarity with the entire record and cites to clinical data and medical literature in support of the conclusion, the Board finds it highly probative evidence.  

The Board has considered the statements of the Veteran, his wife, and his attorney that relate his hypertension to the service-connected diabetes and coronary artery disease.  However, as laypersons, they do not possess the expertise to render a medical opinion regarding the complex medical relationship between the Veteran's hypertension and his diabetes and/or coronary artery disease.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, their opinions in this matter are not competent evidence.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hypertension is related to his service-connected diabetes mellitus and/or coronary artery disease.  Accordingly, the appeal must be denied.  


ORDER

The appeal seeking service connection for hypertension as secondary to service-connected diabetes mellitus and/or coronary artery disease, is denied.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


